Citation Nr: 0705389	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-22 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from October 1955 to February 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The veteran contends that he currently suffers from PTSD as a 
result of transporting injured soldiers and participating in 
autopsies while stationed in Vietnam.  In January 2001 and 
September 2002 the RO provided the veteran with PTSD 
questionnaires to develop evidence regarding his non-combat 
stressors based on alternative evidence.  The veteran's March 
2001 response to the PTSD questionnaire and July 2003 lay 
statement in support of his claim do not provide sufficient 
detail to seek corroboration of his alleged stressors.  In 
particular, racial epithets and comments are not capable of 
documentation from military records.  

However, the veteran's description of his activities with the 
Walter Reed Army Institute of Research Team Vietnam (WRAIR) 
suggests further development.  WRAIR conducted a number of 
studies, some of which may have required collection of blood 
or tissue samples from incoming battle casualties and other 
trauma patients.  It is conceivable that, as a medical 
laboratory technician, the veteran worked closely with such 
patients as he has described.  He left Vietnam at the same 
time as WRAIR.

Accordingly, the case is REMANDED for the following action:

1. The RO should contact WRAIR (address 
in file) and ask if a medical technician 
in the time and place of record may have 
assisted in bringing trauma patients into 
the hospital, collected blood and tissue 
specimens from trauma patients, or been 
present during autopsies.

2.  If a claimed stressor is supported, 
schedule the veteran for a VA PTSD 
examination to determine (a) whether 
the veteran currently meets the DSM-IV 
criteria for a diagnosis of PTSD, and 
(2) whether it is at least as likely as 
not (that is, probability of 50 percent 
or better) that the diagnosed PTSD is 
related to the supported stressor(s).  
The claims folder should be made 
available to the examiner for review 
and the examiner should acknowledge 
such review in the examination report.  

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the 
RO should re-adjudicate the issue on 
appeal.  If the benefits remains 
denied, the claimant should be provided 
a supplemental statement of the case 
and given the opportunity to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


